THE THIRTEENTH COURT OF APPEALS

                                    13-20-00324-CR


                                    Alton Stafford
                                          v.
                                  The State of Texas


                                   On Appeal from the
                      24th District Court of De Witt County, Texas
                          Trial Court Cause No. 17-03-12,623


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

June 10, 2021